Exhibit 99.15b FIRST AMENDED AND RESTATED SERVICING AGREEMENT between Morgan Stanley Mortgage Capital Inc. (Owner) and GMAC Mortgage Corporation, a Pennsylvania corporation (Servicer) Dated as of January 1, 2006 TABLE OF CONTENTS SECTION 1. DEFINED TERMS 1 SECTION 2. OWNER’S RESPONSIBILITIES AND ENGAGEMENT OF SERVICER TO PERFORM SERVICING RESPONSIBILITIES 14 2.01 Contract for Servicing 14 2.02 [Reserved.] 14 2.03 Exclusive Right to Service 14 2.04 [Reserved] 14 2.05 Delivery of Powers of Attorney 14 2.06 Record Title to Mortgage Loans 14 2.07 Books and Records 14 2.08 Transfer of Mortgage Loans 14 SECTION 3. SERVICING OF THE MORTGAGE LOANS 15 3.01 Servicer to Service. 15 3.02 Collection of Mortgage Loan Payments; Notification of Adjustments 16 3.03 Realization Upon Defaulted Mortgage Loans 17 3.04 Establishment of and Deposits to Collection Account 18 3.05 Permitted Withdrawals from Collection Account 19 3.06 Establishment of and Deposits to Escrow Account 20 3.07 Permitted Withdrawals from Escrow Account 21 3.08 Protection of Accounts 22 3.09 Payment of Taxes, Insurance and Other Charges 22 3.10 Maintenance of Hazard Insurance 22 3.11 Maintenance of Mortgage Blanket Insurance 24 3.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance 24 3.13 Inspections 25 3.14 Title, Management and Disposition of REO Property 25 3.15 Transfers of Mortgaged Property 26 3.16 Satisfaction of Mortgages and Release of Mortgage Files 26 3.17 [Reserved.] 26 3.18 Maintenance of PMI Policy; Claims. 26 SECTION 4. PAYMENTS TO OWNER 27 4.01 Remittances 27 4.02 Reports to Owner 28 4.03 P&I Advances by Servicer. 28 SECTION 5. GENERAL SERVICING PROCEDURES 29 5.01 Servicing Compensation 29 5.02 Repayment of Servicing Advances 29 5.03 Right to Examine Servicer Records 29 5.04 Annual Independent Public Accountants’ Servicing Report 30 5.05 Statement of Compliance 30 i 5.06 Compliance with Gramm-Leach-Bliley Act of 1999 30 5.07 Compliance with REMIC provisions 30 SECTION 6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SERVICER AND THE OWNER 30 6.01 Representations of the Servicer 30 6.02 Representations of the Owner 32 SECTION 7. THE SERVICER 32 7.01 [Reserved] 32 7.02 Merger or Consolidation of the Servicer 32 7.03 Limitation on Liability of the Servicer and Others 33 7.04 Servicer Not to Assign 33 SECTION 8. DEFAULT 34 8.01 Default by Servicer 34 8.02 Default by Owner 35 8.03 Waiver of Defaults 35 SECTION 9. TERMINATION 36 9.01 Expiration of Term and Termination with Cause 36 9.02 Termination without Cause 37 9.03 Notice of Servicing Transfers 37 9.04 Termination Process 37 SECTION 10. SUCCESSOR TO THE SERVICER 37 10.01 Effect of Termination 37 10.02 Transfer of Servicing 38 ii SECTION 11. NOTICES 40 SECTION 12. SEVERABILITY CLAUSE 42 SECTION 13. COUNTERPARTS 42 SECTION 14. APPLICABLE LAW 42 SECTION 15. SUCCESSORS AND ASSIGNS 43 SECTION 16. WAIVERS 43 SECTION 17. EXHIBITS 43 SECTION 18. GENERAL INTERPRETIVE PRINCIPLES 43 SECTION 19. REPRODUCTION OF DOCUMENTS 44 SECTION 20. INDEMNIFICATION 44 SECTION 21. LEGAL MATTERS 46 21.01 Waiver of Trial by Jury 46 21.02 Submission to Jurisdiction; Waivers 47 SECTION 22. CONFIDENTIALITY OF INFORMATION 47 SECTION 23. NO PERSONAL SOLICITATION 48 SECTION 24. MERS PROVISION 48 SECTION 25. COOPERATION OF SERVICER WITH A RECONSTITUTION 49 SECTION 26. MATERIAL CHANGE 50 SECTION 27. FURTHER AGREEMENTS 50 SECTION 28. ENTIRE AGREEMENT 51 SECTION 29. RELATIONSHIP BETWEEN THE PARTIES 51 SECTION 30. LIMITATION OF DAMAGES. 51 SECTION 31. COMPLIANCE WITH REGULATION AB. 51 31.01 Intent of the Parties; Reasonableness. 51 31.02 Additional Representations and Warranties of the Servicer. 52 31.03 Information to Be Provided by the Servicer. 52 31.04 Servicer Compliance Statement. 56 31.05 Report on Assessment of Compliance and Attestation. 56 31.06 Use of Subservicers and Subcontractors. 57 iii 31.07 Indemnification; Remedies. 58 EXHIBIT A COLLECTION ACCOUNT LETTER AGREEMENT EXHIBIT B ESCROW ACCOUNT LETTER AGREEMENT EXHIBIT C CONTENTS OF LEGAL FILE EXHIBIT D CONTENTS OF SERVICING FILE EXHIBIT E INFORMATION INCLUDED ON MORTGAGE LOAN SCHEDULE EXHIBIT F ACKNOWLEDGMENT AGREEMENT EXHIBIT G FORM OF INDEMNIFICATION AGREEMENT EXHIBIT H SERVICE RELEASE AND TRANSFER OF OWNERSHIP AGREEMENT EXHIBIT I ANNUAL CERTIFICATION EXHIBIT J SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE SCHEDULEI REPORTS PREPARED BY THE SERVICER SCHEDULEII [RESERVED] SCHEDULEIII PREPAYMENT PENALTY SCHEDULE iv FIRST AMENDED AND RESTATED SERVICING AGREEMENT This First Amended and Restated Servicing Agreement (this “Agreement”), dated as of January 1, 2006 (the “Effective Date”), is entered into by and between Morgan Stanley Mortgage Capital Inc., a New York corporation having an office at 1633 Broadway, New York, New York 10019 (the “Owner”), and GMAC Mortgage Corporation, a Pennsylvania corporation having an office at 100 Witmer Road, Horsham, Pennsylvania 19044 (the “Servicer”). RECITALS WHEREAS, the Owner and the Servicer entered into that certain Servicing Agreement, dated as of May 20, 2005, and hereby wish to amend and restate such Servicing Agreement to further clarify the rights and responsibilities of the parties; WHEREAS, the Owner is and will be the originator or sole acquirer of certain Mortgage Loans (as defined below); and WHEREAS, the Servicer desires to service the Mortgage Loans and the Owner and the Servicer wish to prescribe the manner of the servicing and control of the Mortgage Loans; NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Owner and the Servicer agree as follows: SECTION 1. DEFINED TERMS “Accepted Servicing Practices” shall mean the servicing procedures which (i) conform to customary and usual standards of practice of mortgage loan servicers servicing mortgage loans similar to the Mortgage Loans, (ii) follow the policies and procedures that Servicer applies to similar mortgage loans serviced for third parties and for its own account, (iii) meet the requirements of Fannie Mae and Freddie Mac, (iv) comply with all applicable laws and follow collection practices with respect to the related Mortgage Loans that are in all material respects legal and customary, and (v) subject to clauses (i), (ii) (iii) and (iv), comply with the reasonable requests of the Owner and the requirements of this Agreement. “Acknowledgment Agreement” shall mean a weekly electronic transmission from Owner to Servicer for Servicing by Servicer of the Mortgage Loans specified on the Mortgage Loan Schedule included with such electronic transmission.Each such electronic transmission, upon receipt by Servicer, shall be deemed to be an agreement by Servicer to the primary form of acknowledgment agreement between the parties and shall include the information set forth in the attached ExhibitE hereto.As a confirmation of the foregoing electronic transmission constitution acknowledgement agreements, Owner and Servicer shall execute and deliver a written agreement, on a monthly basis, in the form of the attached Exhibit F hereto, which shall include a Mortgage Loan Schedule, for Mortgage Loans that became subject to the terms and conditions of this Agreement through such electronic transmissions during such month. “Adjustable Rate Mortgage Loan” shall mean a Mortgage Loan which provides for the adjustment of the Mortgage Interest Rate payable in respect thereto. “Affiliate” shall mean, with respect to any Person, any other Person that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with the Person specified. “Automated Boarding” shall mean, with respect to a Mortgage Loan, the successful, complete and timely electronic transfer of the related Electronic File to the Servicing database of the Servicer. “Agreement” shall mean this First Amended and Restated Servicing Agreement including all exhibits, schedules, amendments and supplements hereto. “Ancillary Income” shall mean all income derived from the Mortgage Loans (other than the (i) Servicing Fee or (ii) prepayment charges attributable to the Mortgage Loans), including but not limited to late charges, any interest paid on funds deposited in the Collection Account and Escrow Account (other than interest on escrowed funds required by law to be paid to the Mortgagor), fees received with respect to checks or bank drafts returned by the related bank for non-sufficient funds, assumption fees, optional insurance administrative fees and all other incidental fees and charges to the extent not otherwise payable to the Mortgagor under applicable law or pursuant to the terms of the related Mortgage Note. “Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of transfer or equivalent instrument, in recordable form, which when recorded is sufficient under the laws of the jurisdiction where the related Mortgaged Property is located to reflect of record the sale of the Mortgage to the Owner or its assignee. “Best” shall have the meaning set forth in Section 3.10. “Business Day” shall mean a day other than Saturday, Sunday, or any other day on which banks are authorized or required to remain closed in the States of New York, Connecticut and Iowa and the Commonwealth of Pennsylvania. “Closing Date” shall mean for any group of Mortgage Loans, the date upon which such Mortgage Loans become subject to this Agreement. “Code” The Internal Revenue Code of 1986, including any successor or amendatory provisions. “Commission”The United States Securities and Exchange Commission. “Collection Account” shall mean the separate account or accounts created and maintained by the Servicer pursuant to Section 3.04 of this Agreement, which shall be entitled “GMAC Mortgage Corporation, as Servicer, in trust for Morgan Stanley Mortgage Capital Inc., as Owner of the Mortgage Loans.” 2 “Compensating Interest” shall mean, with respect to any Remittance Date, the lesser of (x) the Prepayment Interest Shortfall Amount and (y) the amount of the Servicing Fee for such Remittance Date. “Condemnation Proceeds” shall mean all awards, compensation and settlements in respect of a taking of all or part of a Mortgaged Property by exercise of the power of condemnation or the right of eminent domain, whether permanent or temporary, to the extent such awards, compensation or settlements are not required to be delivered to the related Obligor in accordance with the terms of the related Mortgage. “Confidential Information” shall have its meaning set forth in Section 22 of this Agreement. “Custodian” shall mean Deutsche Bank National Trust Company or any successor thereto. “Cut-off Date” shall mean, with respect to the transfer of servicing by Owner to Servicer for any group of Mortgage Loans, the date specified by the Owner to the Servicer in the related Mortgage Loan Schedule. “Deficient Valuation” shall mean, in connection with bankruptcy proceedings with respect to a Mortgagor, a binding determination that, based upon the value of the Mortgaged Property, the lien of the related Mortgage secures an amount of indebtedness that is less than the outstanding amount stated in the related Note. “Delinquent”shall mean if any payment due on the Mortgage Loan is not made by the close of business on the Due Date for such Mortgage Loan.A Mortgage Loan is “30 days Delinquent” if such payment has not been received by the close of business on the Determination Date in the month in which such payment was due.Similarly for “60 days Delinquent,” “90 days Delinquent” and so on. “Demotech” shall have the meaning set forth in Section 3.10. “Depositor”The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction. “Determination Date” shall have the meaning, with respect to each Remittance Date, the 15th day (or, if such 15th day is not a Business Day, the following Business Day) of the month in which such Remittance Date occurs. “Distressed Mortgage Loan” shall mean any Mortgage Loan which is ninety (90) days or more Delinquent. “Due Date” shall mean the day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace. “Due Period”shall mean, with respect to each Remittance Date and any Mortgage Loan, the period beginning on the second day of the month preceding the month of 3 such Remittance Date through and including the first day of the month in which such Remittance Date occurs. “Effective Date” shall be the date this Agreement is executed. “Electronic File” shall mean a file in transferable electronic format that includes all data essential to Service a Mortgage Loan, including but not limited to the following information with regard to each Mortgage Loan: (i)the origination loan number, (ii)customer name, billing address and street address (if different), (iii)unpaid principal balance, (iv)the amount of periodic installments and the date(s) to which principal, interest and any escrows have been paid, (v)the accrued but unpaid interest up to and including the Closing Date, (vi)a ledger history reflecting all receipts and disbursements, and (vii)data, consistent with ScheduleIII hereto, sufficient to calculate any applicable late charge, prepayment penalty and any other applicable contractual fee, charge or penalty. “Eligible Account” shall mean (i)an account or accounts maintained with a federal or state chartered depository institution or trust company, the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the short-term unsecured debt obligations of such holding company) are rated A-1 by Standard & Poor’s (or its successor in interest) or Prime-1 by Moody’s (or its successor in interest) at the time any amounts are held on deposit therein, (ii) an account or accounts maintained with a federal or state chartered depository institution or trust company, the deposits in which are fully insured by the FDIC, or (iii) a trust account or accounts maintained with a federal or state chartered depository institution or trust company acting in its fiduciary capacity.Eligible Accounts may bear interest. “Eligible Investments” shall mean any one or more of the following obligations or securities: (i)direct obligations of, or obligations fully guaranteed as to timely payment of principal and interest by the United States or any agency or instrumentality thereof, provided such obligations are backed by the full faith and credit of the United States, or Freddie Mac senior debt obligations, but excluding any of such securities whose terms do not provide for payment of a fixed dollar amount upon maturity or call for redemption; 4 (ii)demand and time deposits in, certificates of deposit of, bankers’ acceptances issued by or federal funds sold by any depository institution or trust company (including the Trustee or its agent acting in their respective commercial capacities) incorporated under the laws of the United States of America or any state thereof and subject to supervision and examination by federal and/or state authorities, so long as, at the time of such investment or contractual commitment providing for such investment, such depository institution or trust company or its ultimate parent has a short-term uninsured debt rating in one of the two highest available rating categories of S&P and the highest available rating category of Moody’s, and provided that each such investment has an original maturity of no more than 365 days; (A)any other demand or time deposit or deposit which is fully insured by the FDIC; and (B)Freddie Mac participation certificates and other Freddie Mac guaranteed mortgage-backed securities and senior debt obligations; (iii)repurchase obligations with a term not to exceed 30 days with respect to any security described in clause (i) above and entered into with a depository institution or trust company (acting as principal) rated A or higher by S&P and rated A2 or higher by Moody’s; provided, however, that collateral transferred pursuant to such repurchase obligation must be of the type described in clause (i) above and must (A) be valued daily at current market prices plus accrued interest or (B) pursuant to such valuation, be equal, at all times, to 105% of the cash transferred by the Trustee in exchange for such collateral and (C)be delivered to the Trustee or, if the Trustee is supplying the collateral, an agent for the Trustee, in such a manner as to accomplish perfection of a security interest in the collateral by possession of certificated securities; (iv)securities bearing interest or sold at a discount that are issued by any corporation incorporated under the laws of the United States of America or any State thereof and that are rated by a Rating Agency in its highest long-term unsecured rating categories at the time of such investment or contractual commitment providing for such investment; (v)commercial paper (including both non-interest-bearing discount obligations and interest-bearing obligations payable on demand or on a specified date not more than 30 days after the date of acquisition thereof) that is rated by a Rating Agency in its highest short-term unsecured debt rating available at the time of such investment; (vi)units of money market funds registered under the Investment Company Act of 1940 including funds managed or advised by the Trustee or an affiliate thereof having a rating by S&P of AAA-G, AAA-m, or AA-m, and if rated by Moody’s, rated Aaa, Aa1 or Aa2; and 5 (vii)any other obligation or security acceptable to the Owner (as certified by a letter from the Owner to the Servicer); provided, that no such investment shall be an Eligible Investment if such investment evidences (a) the right to receive interest-only payments with respect to the obligations underlying such investments, (b) both principal and interest payments derived from obligations underlying such investment where the principal and interest payments with respect to such investment provide a yield to maturity exceeding one hundred twenty percent (120%) of the yield to maturity at par of such underlying obligation, or (c) if the instrument may be redeemed at a price below the purchase price. Eligible Investments that are subject to prepayment or call may not be purchased at a price in excess of par. “Escrow Account” shall mean the separate trust account or accounts created and maintained by the Servicer for the deposit and retention of Escrow Payments pursuant to Section 3.06 of this Agreement which shall be entitled “GMAC Mortgage Corporation, as Servicer, in trust for Morgan Stanley Mortgage Capital Inc., as Owner of the Mortgage Loans.” “Escrow Mortgage Loans” shall mean the Mortgage Loans for which the Servicer has established an Escrow Account for items constituting Escrow Payments. “Escrow Payment” shall mean the amounts constituting any of ground-rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the Obligor with the Mortgagee pursuant to the Mortgage or any other document. “Event of Default” shall mean any one of the events enumerated in Sections8.01 and 8.02 of this Agreement. “Exchange Act”The Securities Exchange Act of 1934, as amended. “Fannie Mae” shall mean the Federal National Mortgage Association, or any successor thereto. “Fannie Mae Guides” shall mean the Fannie Mae Seller’s Guide and the Fannie Mae Servicer’s Guide and all amendments or additions thereto. “FDIC” shall mean the Federal Deposit Insurance Corporation, or any successor thereto. “Fidelity Bond” shall mean a fidelity bond to be maintained by the Servicer pursuant to Section 3.12. “Final Recovery Determination” shall mean, with respect to any defaulted Mortgage Loan or any REO Property, a determination made by the Servicer that all Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds and any other payments and recoveries which the Servicer, in its reasonable good faith judgment, expects to be finally recoverable in respect thereof have been so recovered. 6 “Fitch” shall mean Fitch, Inc. or its successors and assigns. “Fixed Rate Mortgage Loan” shall mean a Mortgage Loan which provides for a fixed Mortgage Interest Rate payable with respect thereto. “Freddie Mac” shall mean the Federal Home Mortgage Loan Mortgage Corporation, or any successor thereto. “Freddie Mac Guides” shall mean the Freddie Mac Seller’s & Servicer’s Guide and all amendments or additions thereto. “GAAP” shall mean the generally accepted accounting principles. “HUD” shall mean the United States Department of Housing and Urban Development or its successors and assigns. “Indemnified Party” shall have the meaning set forth in Section 20. “Indemnitor” shall have the meaning set forth in Section 20. “Index” shall mean, with respect to each Adjustable Rate Mortgage Loan and with respect to each related Interest Rate Adjustment Date, the index as specified in the related Mortgage Note. “Insurance Proceeds” shall mean, with respect to each Mortgage Loan, all proceeds of any insurance policy or other insurance policies insuring the Mortgage Loan or the related Mortgaged Property. “Interest Rate Adjustment Date” shall mean, with respect to an Adjustable Rate Mortgage Loan, the date on which the Mortgage Interest Rate is adjusted with respect to such Mortgage Loan.The first Interest Rate Adjustment Date for each Adjustable Rate Mortgage Loan is set forth on the Mortgage Loan Schedule. “IRS” shall mean the Internal Revenue Service, or any successor thereto. “Legal File” shall mean the file containing those items listed in
